— Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Boklan, J.), imposed June 20,1983, on his conviction of grand larceny in the second degree, upon a plea of guilty, the sentence being a definite term of imprisonment of one year. U Sentence affirmed (see People v Suitte, 90 AD2d 80), and this case is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). H We note that appeals in which the sole issue raised concerns the propriety of the sentence imposed should be perfected by the expedited procedure set forth in our rules (22 NYCRR 670.17 [i]). Titone, J. P., Mangano, Thompson and Brown, JJ., concur.